Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00866-CV


        HOUSTON INDEPENDENT SCHOOL DISTRICT, Appellant

                                        V.

JOETTA STEVENSON, SYNETHIA HALL AND PHYLLIS D. JOHNSON,
                       Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-55979



                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 23, 2014. On December
12, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                        2